PER CURIAM.
Upon consideration of appellant’s response to the Court’s order of February 8, 2016, the appeal is dismissed without prejudice to seek review upon rendition of a final order in this matter. See Baldwin v. Crosby, 905 So.2d 250 (Fla. 1st DCA 2005) (concluding “proper remedy is to file a motion in the circuit court seeking .[removal of lien and restoration of funds collected], secure a ruling, and if necessary raise the issue when appellate review is sought of any final order in the proceedings below”). • '
THOMAS, BILBREY, and KELSEY, JJ., concur.